Case 2:19-cv-00217-RSP Document 110 Filed 04/12/21 Page 1 of 4 PageID #: 2743




                             IN THE UNITED STATES DISTRICT COURT

                              FOR THE EASTERN DISTRICT OF TEXAS
                                     MARSHALL DIVISION

    TAIWAN KING,                                          §
                                                          §
                       Plaintiff,                         §
                                                          §
    v.                                                    §
                                                                         Case No. 2:19-cv-00217-RSP
                                                          §
    CARDINAL SERVICES, LLC and                            §
    RAEGAN LEMAIRE,                                       §
                                                          §
                     Defendants.                          §

                                         MEMORANDUM OPINION

           Before the Court is the Motion to Exclude Expert Testimony of Rodney Ellis, filed by

Plaintiff Taiwan King (“Plaintiff” or “King”). Dkt. No. 62. King moves the Court to exclude the

entirety Mr. Rodney Ellis’ opinions, Mr. Ellis is Defendants’ trucking safety expert. Id. at 21. The

Motion is DENIED.

BACKGROUND

           This case arises from a collision between two commercial motor vehicles. Raegan

LeMaire, as an employee of Cardinal, was driving an 18-wheeler truck carrying heavy industrial

equipment. Id. at 1. LeMaire was leading a convoy of other vehicles, also driven by Cardinal

employees, along a state-permitted route from Carthage, Texas to Mauriceville, Texas. See id.

During a U-turn maneuver, LeMaire and King collided. Id.

           Defendants have retained Mr. Ellis as an expert in this matter. Mr. Ellis is Defendants’

retained safety trucking expert. Id. at 2. On March 1, 2021, Plaintiff filed this motion2. Id.




1
    Citations are to the page numbers assigned through the ECF system.
2
    On March 12, 2021, Defendants filed their Response. Dkt. No. 72.
Case 2:19-cv-00217-RSP Document 110 Filed 04/12/21 Page 2 of 4 PageID #: 2744




LEGAL STANDARDS

        An expert witness may provide opinion testimony if “(a) the expert’s scientific, technical,

or other specialized knowledge will help the trier of fact to understand the evidence or to determine

a fact in issue; (b) the testimony is based on sufficient facts or data; (c) the testimony is the product

of reliable principles and methods; and (d) the expert has reliably applied the principles and

methods to the facts of the case.” Fed. R. Evid. 702.

        Federal Rule of Evidence 702 requires a district court to make a preliminary determination,

when requested, as to whether the requirements of the rule are satisfied with regard to a particular

expert’s proposed testimony. See Kumho Tire Co. v. Carmichael, 526 U.S. 137, 149 (1999);

Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 592–93 (1993). District courts are accorded

broad discretion in making Rule 702 determinations of admissibility. Kumho Tire, 526 U.S. at 152

(“the trial judge must have considerable leeway in deciding in a particular case how to go about

determining whether particular expert testimony is reliable”). Although the Fifth Circuit and other

courts have identified various factors that the district court may consider in determining whether

an expert’s testimony should be admitted, the nature of the factors that are appropriate for the court

to consider is dictated by the ultimate inquiry—whether the expert’s testimony is sufficiently

reliable and relevant to be helpful to the finder of fact and thus to warrant admission at trial. United

States v. Valencia, 600 F.3d 389, 424 (5th Cir. 2010).

ANALYSIS

        Plaintiff argues that Mr. Ellis is unqualified to offer opinions in this case and that his

opinions are otherwise unreliable. See Dkt. No. 62 at 5. Plaintiff contends “Ellis—a former

commercial truck driver—is not qualified to testify as to a commercial truck driver’s duty and

breach—and, more especially, to the driver’s employer’s duty and breach.” Id. Plaintiff’s support



                                                   2
Case 2:19-cv-00217-RSP Document 110 Filed 04/12/21 Page 3 of 4 PageID #: 2745




for this contention is that this matter shares some similarities to another case in which Mr. Ellis

has been excluded. See id. at 5–7; see also Pennington v. UPS Ground Freight, Inc., No. 3:16-CV-

00248-NBB-JMV, 2018 U.S. Dist. LEXIS 66330, 2018 WL 1881541 (N.D. Miss. Apr. 18, 2018).

        “Whether a witness is qualified to testify as an expert if left to the sounds discretion of the

trial judge, who is in the best position to determine both the claimed expertise of the witness and

the helpfulness of his testimony.” Pennington, 2018 U.S. Dist. LEXIS 66330 at *3 (quoting

Sullivan v. Rowan Cos., 952 F.2d 141, 144 (5th Cir. 1992). After review of Mr. Ellis’ expert report,

the opinions offered therein, his deposition testimony, and the explanation for his opinions, the

Court finds that Mr. Ellis is qualified to offer the opinions expressed within his report. Based on

Mr. Ellis’ experience and training, the opinions he offers— relating truck driving techniques,

truck driving practices, and safety policies—is within Mr. Ellis’ area of expertise.

        Plaintiff also challenges the reliability of Mr. Ellis’ opinion. Plaintiff alleges Mr. Ellis’

testimony is unsupported and does not connect to the facts of the case. See generally Dkt. No. 62

at 8–16. In particular, Plaintiff argues that Mr. Ellis did not “link[] Mr. King’s speed to this crash”

nor did Mr. Ellis “connect driving defensively . . . to this crash,” therefore making Mr. Ellis’

opinion unreliable. Id. at 13.

        Defendants’ counter that Mr. Ellis’ opinion is adequately supported and related to the facts

of the case. See Dkt. No. 72 at 2. Defendants argue that Mr. Ellis’

        methodology is [] commonly used among his trucking expert peers. That is, such
        experts weigh the facts and evidence with which they are provided, utilize their
        specialized training and knowledge of the industry, perform research if necessary,
        and compare the facts that they have been given to the standard in the industry as
        well as the Federal Motor Carrier Safety Administration and CDL standards.

Id. at 8. Defendants also argue that Mr. Ellis sufficiently connects his opinion to the facts of this

case because Mr. Ellis’ opinions relate whether King acted reasonably under the circumstances,

which is necessarily tied to the specific facts of the present case. See id. at 9.
                                                   3
Case 2:19-cv-00217-RSP Document 110 Filed 04/12/21 Page 4 of 4 PageID #: 2746




       Mr. Ellis’ opinions are sufficiently supported and connected to the facts of the case to meet
.
 the Daubert threshold. Mr. Ellis’ opinions are sufficiently bounded by his explanation that the

Plaintiff can fully cross-examine Mr. Ellis on the actual basis and assumptions underlying his

opinion. Similarly, Mr. Ellis’ opinions regarding how King should or should not have acted under

the circumstances, as well as the results of those actions or inactions, are sufficiently tied to the

facts of this case. Accordingly, Mr. Ellis’ expert testimony is permitted.

CONCLUSION

       For the reasons discussed above, Mr. Ellis’ expert opinion is admissible. The Motion is

DENIED.
     SIGNED this 3rd day of January, 2012.
       SIGNED this 12th day of April, 2021.




                                                     ____________________________________
                                                     ROY S. PAYNE
                                                     UNITED STATES MAGISTRATE JUDGE




                                                 4
